[PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                             FILED
                         FOR THE ELEVENTH CIRCUIT                     U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                          AUGUST 11, 2000
                        -------------------------------------------
                                                                         THOMAS K. KAHN
                                     No. 99-10389                             CLERK
                       --------------------------------------------

                       D. C. Docket No. 98-00373-CV-JLK


LEONIDAS ORTEGA TRUJILLO,
JAIME ORTEGA TRUJILLO,
LUIS ALBERTO ORTEGA TRUJILLO,

                                                         Plaintiffs-Appellees,

     versus


CONOVER & COMPANY COMMUNICATIONS,
INC., BANCO CENTRAL DEL ECUADOR,

                                                         Defendants-Appellants,


              ----------------------------------------------------------------
                   Appeals from the United States District Court
                         for the Southern District of Florida
              ----------------------------------------------------------------
                                   (August 11, 2000)



Before EDMONDSON, BARKETT and KRAVITCH, Circuit Judges.
PER CURIAM:

      The district court stayed further proceedings in this case pending the resolution

of a related case in the Bahamas. Defendants appeal the district court stay. We vacate

the stay and remand.



                                          I.



      The facts underlying this case arose during the litigation of another case –

involving some of the same parties – in the Bahamas. In 1996, Banco Central del

Ecuador brought suit in a Bahamian court against several members of the Ortega

family and several companies associated with the Ortegas. The bank alleged in that

suit that the Ortegas – through the use of fraudulent loan transfers – misappropriated

funds from the bank. That case still is pending in a Bahamian court.

      In connection with the Bahamian case, the bank – through its public relations

firm, Conover & Co. Communications – issued a press release accusing the Ortegas

of perpetrating a “massive fraud scheme.” The Ortegas (“Plaintiffs”) then brought this

suit in federal district court against the bank and Conover (“Defendants”). Plaintiffs

alleged that Defendants’ press release was defamatory and damaged Plaintiffs’




                                          2
reputations as honest and law-abiding businessmen. Defendants pleaded several

defenses to the defamation claim, including the truth of the press release.1

       The district court – acting sua sponte – then stayed further proceedings in this

case pending the resolution of the Bahamian case. The district court explained:

       [L]itigation relating to the issues raised in these proceedings is currently
       pending in the courts of the Bahamas . . . . The Bahamian Litigation pre-
       dates these proceedings by over one year. It has been represented to this
       Court (at oral argument preceding the Order) that a trial date in the
       Bahamian Litigation has already been set. As the issues addressed by the
       Bahamian Litigation directly relate to those raised [in this case], the
       Court will stay the above-styled matter until such time as the Bahamian
       Courts conclude their review.

The district court directed the parties to submit status reports – reporting on the

progress of the Bahamian case – every three months. Defendants moved the district

court to reconsider the stay; the district court denied Defendants’ motion for

reconsideration.



                                              II.




   1
      The bank also brought several counterclaims in this case against Plaintiffs. The district
court, however, dismissed the bank’s counterclaims. The dismissal of the counterclaims is not at
issue in this appeal.

                                               3
       Defendants contend that the district court erred in staying further proceedings

in this case pending the resolution of the Bahamian case. We agree.2 We accordingly

vacate the district court’s stay and remand.

       A variety of circumstances may justify a district court stay pending the

resolution of a related case in another court. A stay sometimes is authorized simply

as a means of controlling the district court’s docket and of managing cases before the

district court. See, e.g., Clinton v. Jones, 117 S. Ct. 1636, 1650 (1997) (discussing

district court’s “broad discretion to stay proceedings as an incident to its power to

control its own docket”). And, in some cases, a stay might be authorized also by

principles of abstention. See, e.g., Quackenbush v. Allstate Ins. Co., 116 S. Ct. 1712,

1722 (1996) (noting that abstention principles may require district court to stay case

pending resolution of related proceedings). In this case, however, we think that

neither ground upholds the stay that the district court ordered.

       When a district court exercises its discretion to stay a case pending the

resolution of related proceedings in another forum, the district court must limit

properly the scope of the stay. A stay must not be “immoderate.” CTI-Container

Leasing Corp. v. Uiterwyk Corp., 685 F.2d 1284, 1288 (11th Cir. 1982). In


   2
     We review the district court’s issuance of a stay pending the resolution of related
proceedings in another forum for abuse of discretion. See CTI-Container Leasing Corp. v.
Uiterwyk Corp., 685 F.2d 1284, 1288 (11th Cir. 1982).

                                              4
considering whether a stay is “immoderate,” we examine both the scope of the stay

(including its potential duration) and the reasons cited by the district court for the stay.

See Hines v. D’Artois, 531 F.2d 726, 733 (5th Cir. 1976). As the Supreme Court has

explained, “[a] stay is immoderate and hence unlawful unless so framed in its

inception that its force will be spent within reasonable limits, so far at least as they are

susceptible of prevision and description.” Landis v. North American Co., 57 S. Ct.
163, 167 (1936). We conclude that the stay ordered by the district court in this case

is immoderate and, therefore, an abuse of discretion.

       The scope of the stay ordered by the district court seems indefinite. The stay,

by its own terms, remains in effect until the “Bahamian Courts conclude their review.”

The stay appears to expire only after a trial of the Bahamian case and the exhaustion

of appeals in that case. In addition, contrary to the district court’s assessment of the

Bahamian litigation, the record indicates that the Bahamian case is not progressing

quickly. We conclude, therefore, that the stay is indefinite in scope.3 Cf. American



   3
     Plaintiffs argue that the stay is not indefinite because the district court ordered the parties to
submit status reports on the Bahamian litigation every three months. This requirement, however,
does not make the scope of the stay less indefinite. The district court’s requirement of status
reports does not guarantee that the district court will reassess the propriety of the stay every three
months. The district court could do nothing when status reports are filed, and the stay would
continue in effect until the Bahamian litigation concluded. As the Supreme Court explained in
Landis, “an order which is to continue by its terms for an immoderate stretch of time is not to be
upheld as moderate because conceivably the court that made it may be persuaded at a later time
to undo what it has done.” 57 S. Ct. at 167.

                                                  5
Manuf. Mut. Ins. Co. v. Edward D. Stone, Jr. & Assoc., 743 F.2d 1519, 1524 (11th

Cir. 1984) (finding stay of federal court proceedings pending conclusion of state court

proceedings indefinite where state proceedings had been pending for 18 months and

no trial date had been set in state court); CTI-Container, 685 F.2d at 1288 (vacating

district court stay where duration of stay could “safely be described as an indefinite

period”).

       We can see from the district court’s order no reason sufficient to justify the

indefinite stay that the district court ordered. The stay order does not explain in detail

the district court’s reasoning in staying further proceedings in this case. The order

does mention three considerations that the district court found important: (1) that the

Bahamian case and this case involve related issues; (2) that the Bahamian case

predates this case by more than one year; and (3) “that a trial date in the Bahamian

Litigation has already been set.”4 From the district court’s mention of these three

factors, the parties suggest two possible reasons for the district court’s stay: (1) that

the district court, pursuant to its inherent power to control its own docket, stayed this

case for the sake of judicial economy; and (2) that the district court stayed this case


   4
      On appeal, the parties agree that the third consideration noted by the district court – that a
trial date had been set in the Bahamian case – had no basis in fact: when the district court issued
the stay, no trial date had been set. Because we conclude that we must vacate the stay in any
event, we do not reach Defendants’ argument that this apparent misapprehension of fact by the
district court automatically renders the stay an abuse of discretion.

                                                 6
under the doctrine of international abstention.         We cannot justify the stay that the

district court ordered on either ground. The case law illustrates that, in a case like this

one, the interests of judicial economy alone are insufficient to justify such an

indefinite stay.    See Landis, 57 S. Ct. at 167 (vacating similar stay in like

circumstances). And, we will not attempt to justify the district court’s stay on

abstention grounds. The district court never mentions “abstention” in its order. The

district court’s order cites no cases related to international abstention. And, the

district court’s order mentions only a few of the many factors that a district court

must examine in considering an international abstention question. See Turner

Entertainment Co. v. Degeto Film, 25 F.3d 1512, 1519-22 (11th Cir. 1994) (discussing

factors relevant to international abstention). Abstention is the exception instead of the

rule, see id. at 1518; and “courts regularly permit parallel proceedings in an American

court and a foreign court.” Id. at 1521. Abstention, therefore, is not to be undertaken

lightly. So, we – when the district court did not mention abstention at all – decline to

presume that abstention motivated the district court’s exercise of its discretion to stay

this case. We, therefore, do not decide today whether international abstention might

justify the stay that the district court ordered.



                                           III.


                                            7
      The stay ordered by the district court is “immoderate” and, therefore, an abuse

of discretion. We accordingly VACATE the district court stay and REMAND for

further proceedings consistent with this opinion.

      VACATED AND REMANDED.




                                         8